DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remark, filed on 6/7/2022, with respect to the rejection(s) of claim(s) 1-10, 12, 13 under 102(a)(1) and 103 Rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, 13, 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 8, the term “the first base station” has no antecedent basis. Is the term referring back to the first base station equipment or it is another entity?
Similar issue exists in claims 21, 25.
Depending claims 2-10, 12, 13, 22-24, 26, 27 are rejected with the similar rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 21, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (Pat No.: 10,542,475) in view of Kilpatrick, II et al. (Pub No.: 2015/0036663).
Regarding claim 21, Singh et al. discloses a system (see a wireless communication system in fig. 1), comprising: 
a processor (processor of the UE in fig. 1); and 
a memory (memory of the UE in fig. 1) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
identifying a first performance characteristic (read as the coverage of the serving base station) of first base station equipment, wherein the first base station equipment is actively communicating with a user equipment via a first network connection (Singh et al. see column 7, lines 15-25; that causes the UE to provide a measurement report when the UE detects threshold weak coverage from its serving base station…an “A5” measurement event that causes the UE to provide a measurement report when the UE detects threshold weak coverage from its serving base station and threshold strong coverage from a neighboring base station). Thus, the UE identifies the coverage of the serving base station; 
based on the first performance characteristic being in a condition in relation to a first threshold (read as threshold strong coverage) to execute the handover of the user equipment to the second network connection, resulting in a handover determination (Singh et al. see column 7, lines 15-25; an “A4” measurement event that causes the UE to provide a measurement report when the UE detects threshold strong coverage from a neighboring base station). Thus, based on the threshold strong coverage from a neighboring base station being stronger than the current coverage served by the current base station, the UE reports the measurement; and 
based on the handover determination, executing the handover of the user equipment to the second network connection (Singh et al. see column 7, lines 25-42; the serving base station could in turn transmit to the UE a handover command message directing the UE to transition to be served by the target base station…Upon deeming the measurement report to be a trigger for handover of the UE to the neighboring base station, or otherwise encountering a trigger for handover of the UE to the neighboring base station (perhaps based on one or more other factors), the base station could then engage in a process to coordinate that handover).
However, Singh et al. does not explicitly disclose the feature for receiving, from the first base station equipment, a predicted benefit to the user equipment of a handover to a second network connection with second base station equipment, wherein the predicted benefit was predicted by the first base station equipment based on analyzing a source base station utilization value for the first base station; based on the predicted benefit, determining, by the system, to execute the handover of the user equipment to the second network connection.
Kilpatrick, II et al. from the same or similar fields of endeavor discloses the feature for receiving, from the first base station equipment, a predicted benefit (read as path prediction in para. 0060) to the user equipment of a handover to a second network connection with second base station equipment (Kilpatrick, II et al. see fig. 2, para. 0060, 0061; …the first base station 105-a may determine that the mobile device 115-a is moving more into the coverage area of the third base station 105-c than the second base station 105-b. Based on a level of confidence in that prediction, the base station 105-a instructs the mobile device 115-a to only measure the signal strength of the third base station 105-c (i.e., rather than all neighboring base stations 105)). The mobile device receives instruction to only measure the signal strength of the third base station based on the path prediction and to handover the mobile device to the third base station,
wherein the predicted benefit was predicted by the first base station equipment based on analyzing a source base station utilization value (read as the historical information including a mobility parameter history for the serving cell) for the first base station (Kilpatrick, II et al. see fig. 2, para. 0018, 0060-0062; In para. 0062, …For example, using the historical information associated with the mobility patterns of the mobile device 115-a, the first base station 105-a may determine that position 2 corresponds to a location where the measured signal strength of the first base station 105-a is lower than a level normally associated with continued service and, also, that the signal strength of the third base station 105-c at position 2 is lower than a handover threshold value.). Thus, the predicted next location is determined by the first base station based on analyzing the historical information associated with the mobility patterns of the mobile device, where the historical information including a mobility parameter history (e.g., handover or reselection threshold) for at least one serving cell of the mobile device (see para. 0018);
based on the predicted benefit, determining, by the system, to execute the handover of the user equipment to the second network connection (Kilpatrick, II et al. see fig. 2, para. 0060, 0061; if the signal strength of the third base station 105-c is satisfactory, select the third base station 105-c as the handover target without considering other neighboring base stations 105 as possible handover targets);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Singh et al. and to implement with the feature as taught by Kilpatrick, II et al. to receive an instruction to handover UE to a second base station based on a predicted path.
The motivation would be to improve resource utilization.
Claims 1, 25 are rejected similarly to claim 21.
Regarding claims 2, 24, Singh et al. discloses the method further comprising, based on environment information, selecting, by the system, the first threshold (Singh et al. see column 7, lines 15-25; UE detects threshold strong coverage from a neighboring base station …). Thus, the strong coverage threshold of the neighboring base station is read as the environment information.
Regarding claim 12, Singh et al. discloses the feature wherein facilitating the executing of the handover comprises, for causing the user equipment to execute the handover, communicating the handover determination to the user equipment (Singh et al. see column 7, lines 43-57; the source base station could then transmit to the UE a handover command message (HCM) that directs the UE to transition from being served by the source base station to being served by the target base station.).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (Pat No.: 10,542,475) in view of Kilpatrick, II et al. (Pub No.: 2015/0036663) as applied to claim 2 above, and further in view of Hua et al. (Pub No.: 2015/0304929).
Regarding claim 3, Singh et al. in view of Kilpatrick, II et al. does not explicitly disclose the feature wherein the environment information comprises a comparison of current conditions with a prediction of future conditions implicating the first threshold.
Hua et al. from the same or similar fields of endeavor discloses the feature wherein the environment information comprises a comparison of current conditions with a prediction of future conditions implicating the first threshold (Hua et al. see para. 0071; compare the received current RSSI value and at least one threshold to generate predictive movement information of the mobile device 115-b… If the RSSI threshold is satisfied, the motion state information application module 430 may generate predictive information of the RSSI at a time T seconds in the future, which may indicate whether the mobile device 115-b is moving away from a serving AP 105-a and/or serving network 110-a… The predicted value may then be used to inform the decision to handover by the mobile device 115-b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Singh et al. in view of Kilpatrick, II et al. and to implement with the feature as taught by Hua et al. to determine the threshold based on comparison of current and future RSSIs.
The motivation would be to improve transmission efficiency.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (Pat No.: 10,542,475) in view of Kilpatrick, II et al. (Pub No.: 2015/0036663) as applied to claim 2 above, and further in view of Madan et al. (Pub No.: 2017/0208526).
Regarding claim 4, Singh et al. in view of Kilpatrick, II et al. does not explicitly disclose the feature wherein the environment information is based on aggregating performance characteristics for other user equipment, other than the user equipment, connected to the first base station equipment.
Madan et al. from the same or similar fields of endeavor discloses the feature wherein the environment information is based on aggregating performance characteristics for other user equipment, other than the user equipment, connected to the first base station equipment (Madan et al. see fig. 3b; para. 0118; a high mobility UE HO threshold can be set for macro cell radio 116a, which can result in a high mobility HO region 332B in which HO would not be triggered for high mobility UE 112a or for high mobility UE 112e..). Thus, the HO threshold can be selected for the aggregating performance characteristic of other UE (i.e., high mobility UE 112b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Singh et al. in view of Kilpatrick, II et al. and to implement with the feature as taught by Madan et al. to determine the HO threshold based on the performance characteristic of other UE.
The motivation would be to improve transmission reliability.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (Pat No.: 10,542,475) in view of Kilpatrick, II et al. (Pub No.: 2015/0036663) and Madan et al. (Pub No.: 2017/0208526) as applied to claim 4 above, and further in view of Chen et al. (Pub No.: 2014/0349647).
Regarding claim 5, Singh et al. in view of Kilpatrick, II et al. and Madan et al. does not explicitly disclose the feature wherein the aggregating of the performance characteristics comprises determining a mean of performance characteristics.
Chen et al. from the same or similar fields of endeavor discloses the feature wherein the aggregating of the performance characteristics comprises determining a mean of performance characteristics (Chen et al. see para. 0173; , if average downlink throughput of the second user equipment 120-2, or data-rate performance, is lower than the data-rate performance threshold value, then a decision to send the handover request of the user equipment 120-2 to the target network node 112-3 (C1) may be made.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Singh et al. in view of Kilpatrick, II et al. and Madan et al. and to implement with the feature as taught by Chen et al. where the aggregating of the performance characteristics is based on the average performance characteristics.
The motivation would be to improve transmission efficiency.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (Pat No.: 10,542,475) in view of Kilpatrick, II et al. (Pub No.: 2015/0036663) as applied to claim 1 above, and further in view of Ookubo (Pub No.: 2015/0004976).
Regarding claim 6, Singh et al. in view of Kilpatrick, II et al. does not explicitly disclose the feature wherein the first performance characteristic being in the condition in relation to the first threshold comprises the first performance characteristic exceeding the first threshold.
Ookubo from the same or similar fields of endeavor discloses the feature wherein the first performance characteristic being in the condition in relation to the first threshold comprises the first performance characteristic exceeding the first threshold (Ookubo see para. 0040; when a certain value of the metrics acquired by the HO activation metric acquisition unit 111 exceeds a predetermined threshold).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Singh et al. in view of Kilpatrick, II et al. and to implement with the feature as taught by Ookubo to perform HO when the threshold is exceeded.
The motivation would be to improve network reliability.

Claim(s) 7, 22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (Pat No.: 10,542,475) in view of Kilpatrick, II et al. (Pub No.: 2015/0036663) as applied to claim 1 above, and further in view of Lee et al. (Pub No.: 2008/0240043).
Regarding claims 7, 22, 26, Singh et al. in view of Kilpatrick, II et al. does not explicitly disclose the feature for identifying, by the system, for the second base station equipment, a second threshold and a second performance characteristic of the second base station equipment, wherein the handover determination is further based on the second performance characteristic being in the condition in relation to the second threshold.
Lee et al. from the same or similar fields of endeavor discloses the feature for identifying, by the system, for the second base station equipment, a second threshold and a second performance characteristic of the second base station equipment, wherein the handover determination is further based on the second performance characteristic being in the condition in relation to the second threshold (Lee et al. see fig. 5; para. 0042, 0045; the MS 500 currently communicates, which identifies a utilization level of each of the neighbor base stations through the received information about neighbor base stations 502, 504 and 506, and a reception strength from each of the neighbor base stations 502, 504 and 506.). The MS identifies the neighboring base stations, a second threshold (e.g., least value of the utilization level) and a second performance characteristic (e.g., utilization of each neighbor BS), where the handover determination is further based on the second performance characteristic in relation with the second threshold.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Singh et al. in view of Kilpatrick, II et al. and to implement with the feature as taught by Lee et al. to determine the utilization and the correspondent level of each neighbor base stations and to perform HO based on the determination.
The motivation would be to increase network reliability. 

Claims 8, 9, 23, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (Pat No.: 10,542,475) in view of Kilpatrick, II et al. (Pub No.: 2015/0036663) and Lee et al. (Pub No.: 2008/0240043) as applied to claim 7 above, and further in view of Choi et al. (Pub No.: 2010/0254279).
Regarding claims 8, 23, 27, Singh et al. in view of Kilpatrick, II et al. and Lee et al. does not explicitly disclose the feature wherein: the first performance characteristic comprises the source base station utilization value and the first threshold comprises a source utilization threshold, and the second performance characteristic comprises a target base station utilization value and the second threshold comprises a target utilization threshold.
Choi et al. from the same or similar fields of endeavor discloses the feature wherein: the first performance characteristic comprises the source base station utilization value and the first threshold comprises a source utilization threshold, and the second performance characteristic comprises a target base station utilization value and the second threshold comprises a target utilization threshold (Choi et al. see fig. 4, Step 401, 403, 405; para. 0052; the DCD and the UCD include a load indicator of the serving BS 420. The MOB_NBR_ADV message includes a list including a neighbor BS A 430, a neighbor BS B 440 and a neighbor BS C 450, and load indicators of the neighbor BS A 430, the neighbor BS B 440, and the neighbor BS C 450.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Singh et al. in view of Kilpatrick, II et al. and Lee et al. and to implement with the feature as taught by Choi et al. to determine the source utilization and the threshold as well as the neighbor utilization and the correspondent threshold.
The motivation would be to increase network reliability. 
Regarding claim 9, Choi et al. discloses the feature wherein the handover determination is based on factors comprising: the source base station utilization value exceeding the source utilization threshold, and the target base station utilization value being less than the target utilization threshold (Choi et al. see fig. 2, resource utilization of each BS; fig. 4, Step 407-415, para. 0052; In step 407, the MS 410 recognizes that the serving BS 420 channel quality becomes poor and determines a need for handover… In step 413, the MS 410, which performs the scanning, selects a target BS based on the scanning result and the load indicator of each neighbor BS, which is acquired through the MOB_NBR_ADV message. Here, it is assumed that the load states of the neighbor BS A 430, the neighbor BS B 440, and the neighbor BS C 450 are the same as the load states as illustrated in FIG. 2. Accordingly, the neighbor BS C 450 is selected as the target BS.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Singh et al. in view of Kilpatrick, II et al. and Lee et al. and to implement with the feature as taught by Choi et al. 
The motivation would be to increase network reliability. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (Pat No.: 10,542,475) in view of Kilpatrick, II et al. (Pub No.: 2015/0036663) as applied to claim 1 above, and further in view of Jeong et al. (Pub No.: 2010/0113019).
Regarding claim 10, Singh et al. in view of Kilpatrick, II et al. does not explicitly disclose the feature wherein the handover comprises a non-mobility handover.
Jeong et al. from the same or similar fields of endeavor discloses the feature wherein the handover comprises a non-mobility handover (Jeong et al. see para. 0033).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Singh et al. in view of Kilpatrick, II et al. and to implement with the feature as taught by Jeong et al. to include non-mobility handover. 
The motivation would be to increase network scalability. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (Pat No.: 10,542,475) in view of Kilpatrick, II et al. (Pub No.: 2015/0036663) as applied to claim 1 above, and further in view of Liu et al. (Pub No.: 2020/0120750).
Regarding claim 13, Singh et al. in view of Kilpatrick, II et al. does not explicitly disclose the feature wherein network implements at least a fifth generation network protocol.
Liu et al. from the same or similar fields of endeavor discloses the feature wherein network implements at least a fifth generation network protocol (Liu et al. see para. 0024; that the terminal supports the NR PDCP protocol or that the terminal supports the LTE-NR dual-connectivity function).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Singh et al. in view of Kilpatrick, II et al. and to implement with the feature as taught by Liu et al. to implement 5G network protocol.
The motivation would be to improve transmission rates.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dribinski et al. (Pub No.: 2017/0347299) discloses a system and method of computerized optimizing neighbor relation tables (NRTs) of access points in a cellular network comprising a plurality of access points (APs). The method comprises: a) obtaining initial handover-related estimations for AP pairs each constituted by a given source AP and its neighbouring APs located in a predefined range and thereby considerable as candidates for an NRT of the given AP; b) generating a handover (HO) prediction model; c) using the generated HO prediction model to assess HO-related counts for each AP pair of the AP pairs; d) using the assessed HO-related counts to generate, by the computer, data usable for NRT optimization; and e) enabling modifying at least one NRT in accordance with the generated data..

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464